Judgment, Supreme Court, New York County (Allen G. Alpert, J.), rendered February 23, 1989, convicting defendant, after a jury trial, of attempted robbery in the first degree and sentencing him to an indeterminate prison term of from 3 to 9 years, unanimously affirmed.
Defendant’s guilt was established beyond a reasonable doubt. Defendant’s threat to kill the complainant while pointing a sharpened screwdriver at him immediately after complainant rebuffed defendant’s request for "change” presented the jury with evidence sufficient to establish that defendant intended to commit a robbery (People v Bracey, 41 NY2d 296, 301, rearg denied 41 NY2d 1010). Furthermore, the jury’s rejection of defendant’s theory of the case was not against the weight of the evidence.
As no objection was raised at trial to the prosecutor’s summation, defendant’s present contention of misconduct on summation is unpreserved for appellate review (CPL 470.05 [2]). Were we to consider these issues in the interest of justice, we would nonetheless affirm the conviction, finding them to be without merit. Given defendant’s criminal behavior and the violent nature of this attempted crime, defendant’s sentence was not excessive. Concur—Sullivan, J. P., Ross, Rosenberger, Kassal and Wallach, JJ.